


TRIQUINT SEMICONDUCTOR, INC.
2009 INCENTIVE PLAN


NONQUALIFIED STOCK OPTION GRANT NOTICE
(FOR U.S. OPTIONEES)
TriQuint Semiconductor, Inc. (the "Company") hereby grants to you an Option (the
"Option") to purchase shares of the Company's Common Stock under the Company's
2009 Incentive Plan (the "Plan"). The Option is subject to all the terms and
conditions set forth in this Nonqualified Stock Option Grant Notice (this "Grant
Notice"), in the Nonqualified Stock Option Agreement and in the Plan, which are
incorporated into this Grant Notice in their entirety.


[Name]
Option Number:
[option number]
[Address]
Option Plan:
[Plan]
 
Grant Date:
[date]
 
Option Shares:
[number]
 
Exercise Price (per Share):
[price]
 
Type of Option:
Nonqualified Stock Option



Vesting and Exercisability Schedule: Subject to the provisions of the Plan, the
Option will become vested and exercisable in installments on the dates set forth
below and remain cumulatively exercisable until the Option Expiration Date
indicated, subject to acceleration of vesting and/or earlier expiration in the
event of your Termination of Service as set forth in the Nonqualified Stock
Option Agreement:


Number of Shares
 
Date Option May First Be Exercised
 
Option Expiration Date
[number]
 
[date]
 
[date]
[number]
 
[date]
 
[date]
[number]
 
[date]
 
[date]
[number]
 
[date]
 
[date]



Additional Terms/Acknowledgement: By accepting the grant of the Option, you
acknowledge and agree that: as of the Grant Date, this Grant Notice, the
Nonqualified Stock Option Agreement and the Plan set forth the entire
understanding between you and the Company regarding the Option and supersede all
prior oral and written agreements on the subject.


TRIQUINT SEMICONDUCTOR, INC.




Ralph Quinsey
Chief Executive Officer
TRIQUINT SEMICONDUCTOR, INC.
2009 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


Pursuant to your Nonqualified Stock Option Grant Notice (the "Grant Notice") and
this Nonqualified Stock Option Agreement (this "Agreement"), TriQuint
Semiconductor, Inc. has granted you an Option under its 2009 Incentive Plan (the
"Plan") to purchase the number of shares of the Company's Common Stock indicated
in your Grant Notice (the "Shares") at the exercise price indicated in your
Grant




--------------------------------------------------------------------------------




Notice. Capitalized terms not defined in this Agreement but defined in the Plan
have the same definitions as in the Plan. The Plan shall control in the event
there is any express conflict between the Plan and the Grant Notice or this
Agreement and with respect to such matters as are not expressly covered in this
Agreement.
The details of the Option are as follows:
1.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice,
except that, unless otherwise provided in the Grant Notice or this Agreement,
vesting will cease upon your Termination of Service and the unvested portion of
the Option will terminate.
2.    Accelerated Vesting Upon Termination of Service. In the event that, before
the Option has become fully vested and exercisable (a) you cease to serve as a
member of the Board of Directors of the Company or a Related Company and (b)
such Termination of Service does not occur pursuant to your voluntary
resignation without the consent of a majority of the applicable Board of
Directors then in office, then the Option will become fully vested and
exercisable effective immediately prior to such Termination of Service.
3.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.


4.    Independent Tax Advice. You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares.


5.    Methods of Exercise. Subject to the provisions of this Agreement, the
vested portion of the Option may be exercised, in whole or in part, at any time
during the term of the Option by giving written notice of exercise to the
Company on the form furnished by the Company for that purpose or, to the extent
applicable, by written notice to a brokerage firm designated or approved by the
Company, specifying the number of Shares subject to the Option to be purchased,
and accompanied by payment of the exercise price and any withholding taxes, or
suitable arrangements for such payment satisfactory to the Company.


The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following:


(a)    in cash (by wire transfer or certified or bank check or such other
instrument acceptable to the Company);


(b)    if permitted by the Committee for Nonqualified Stock Options, having the
Company withhold shares of Common Stock that would otherwise be issued on
exercise of the Option that have a Fair Market Value on the date of exercise of
the Option equal to the exercise price of the Option;


(c)    if permitted by the Committee, by using shares of Common Stock you
already own;


(d)    to the extent permitted by applicable law, by instructing a broker to
deliver to the Company




--------------------------------------------------------------------------------




the total payment required, all in accordance with the regulations of the
Federal Reserve Board; or


(e)    by any other method permitted by the Committee.


6.    Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option for which the vesting and exercisability has not
been accelerated as provided by Section 2 above will terminate automatically and
without further notice immediately upon your Termination of Service. You may
exercise the vested portion of the Option as follows:
(a)    General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;
(b)    Retirement or Disability. In the event of your Termination of Service due
to Retirement or Disability, you must exercise the vested portion of the Option
on or before the Option Expiration Date; and
(c)    Death. In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of (i)
one year after your Termination of Service and (ii) the Option Expiration Date.
If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) one year after the date of death and (y) the Option Expiration Date.


It is your responsibility to be aware of the date the Option terminates.


7.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.


8.    Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign tax withholding obligations
that may arise in connection with such exercise.


9.    Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.


10.    No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of death) of your Termination of
Service or if any portion of the Option is cancelled or expires unexercised. The
loss of existing or potential profit in the Option will not constitute an
element of damages in the event of your Termination of Service for any reason
even if the termination is in violation of an obligation of the Company or a
Related Company to you.


11.    Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.






--------------------------------------------------------------------------------








